      Case 1:19-cr-00125-RJA-JJM Document 296 Filed 05/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                             DECISION AND ORDER
         v.                                                      19-CR-125-A

LAMARIO MILLS,

                                  Defendant.


      This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant

to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 23, 2020,

defendant Lamario Mills appeared before Magistrate Judge McCarthy and entered a

plea of guilty to Count 35 of the Superseding Indictment which charges him with

possession with intent to distribute, and to distribute, 500 grams or more of cocaine

in violation of 21 U.S.C. § 841(a)(1).

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No.

285) confirming his oral findings that defendant’s plea of guilty was knowing,

voluntary, and supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the April 23, 2020, change-

of-plea proceeding before the Magistrate Judge, and the Report and

Recommendation, the Court finds that defendant Mills’ plea of guilty was knowing,

voluntary, and has a factual basis. Accordingly, defendant Mills’ plea of guilty is

accepted based upon the oral findings of the Magistrate Judge as confirmed in the

written Report and Recommendation. Dkt. No. 285. The parties are directed to the
     Case 1:19-cr-00125-RJA-JJM Document 296 Filed 05/11/20 Page 2 of 2




Court’s forthcoming Text Order setting a date for sentencing and the submission of

sentencing documents.

      IT IS SO ORDERED.


                                      _s/Richard J. Arcara_________
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: May 11, 2020




                                         2
